DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Response to Amendment
Status of the instant application:
Claim[s] 1, 3, 4, 6, 8, 11 – 36, are cancelled in the instant application. 
Claim[s] 2, 5, 7, 9, 10, 37 – 52 are pending in the instant application. 
Allowable Subject Matter
Claim[s] 2, 5, 7, 9, 10, 37 – 52 are allowed, but are renumbered as 1 – 21. 
The following is an examiner’s statement of reasons for allowance: 
Ledlie et al. [US PGPUB # 2013/0151462], who generally does teach providing recommendation services while protecting the privacy of personal user information. The approach involves determining a request for at least one recommendation, the request specifying at least in part an anonymized user preference record. The approach also 
Falaki et al. [US PGPUB # 2015/0378587], who generally does teach an application enables a user of the client device to conduct a public-initiated open-ended poll that is event-time specific in duration to express likes and dislikes about anything and anyone associated with the event. A subject field on a user interface enables the user of the client device to choose exactly about what subject matter to express his or her opinion on, and then to express his or her opinion level by activating a single opinion level button that has a very specific meaning. A server aggregates the opinion level expressed by activating the opinion level button with all of the other cast opinion levels previously submitted by users of different client machines on this poll. The server feeds the aggregation of the cast opinion levels back to each of the client devices in near real-time to be displayed.
Bitran et al. [US PGPUB # 20170039327], who generally does teach application program may be configured to capture user data associated with user activities across a plurality of computer programs. The user data may be sent to a personal assistant user data interpretation engine. A health-related suggestion based on at least a subset of the user data and anonymized statistics of a user population retrieved from an aggregated knowledge base may be received.
***The above prior arts do teach some form of populating user profile with user activity and user specific information, but the prior arts do not teach at least the claim limitation of: 
  “………………………….preventing, based on removing, from the user profile, data that identifies the user identification of the user:

	receiving, from a content source, a plurality of content assets associated with-the-user profile,

	receiving, from the content source, an indication of a user demographic corresponding to at least one of the plurality of content assets:

determining, based on comparing the user profile to the user demographic, a first content asset of the plurality of content assets to output to the at least one device;…………………………………..,” of claim # 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434